     Case 8:20-cv-00506-GW-KES Document 28 Filed 10/02/20 Page 1 of 3 Page ID #:331




      Youssef H. Hammoud (SBN: 321934)
1
      L. Tegan Rodkey (SBN: 275830)
2     PRICE LAW GROUP, APC
      6345 Balboa Blvd., Suite 247
3
      Encino, CA 91316
4     T: (818) 600-5596
      F: (818) 600-5496
5     E: youssef@pricelawgroup.com
6
      E: tegan@pricelawgroup.com
      Attorneys for Plaintiff,
7     Tracey Chu
8

9                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10

11    TRACEY CHU,                                Case No.: 8:20-cv-00506-GW-KES
12                 Plaintiff,                    STIPULATION FOR DISMISSAL
      v.                                         WITH PREJUDICE AS TO
13
                                                 DEFENDANT COMENITY BANK
14    COMENITY BANK,

15                Defendant.

16

17

18

19          Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Tracey Chu
20
      (“Plaintiff”) and Defendant Comenity Bank (“Comenity”), by and through
21
      undersigned counsel, hereby stipulate that this action and all claims and defenses
22

23    asserted therein be dismissed with prejudice as to Defendant Comenity. The parties
24
      shall bear their own attorneys’ fees and costs.
25
      ///



                                               -1-
     Case 8:20-cv-00506-GW-KES Document 28 Filed 10/02/20 Page 2 of 3 Page ID #:332




1
                                                RESPECTFULLY SUBMITTED,
2
                                                PRICE LAW GROUP, APC
3

4     Dated: October 2, 2020                    By: /s/ Youssef H. Hammoud
                                                Youssef H. Hammoud (SBN: 321934)
5                                               PRICE LAW GROUP, APC
6
                                                6345 Balboa Blvd, Suite 247
                                                Encino, CA 91316
7                                               T: (818) 600-5596
                                                F: (818) 600-5496
8
                                                E: youssef@pricelawgroup.com
9                                               Attorneys for Plaintiff,
                                                Tracey Chu
10

11
      Dated: October 2, 2020                     By: /s/ David J. Kaminski
12                                               David J. Kaminski (SBN 128509)
                                                 Calvin W. Davis (SBN 306264)
13                                               CARLSON & MESSER LLP
14
                                                 5901 W. Century Blvd., Suite 1200
                                                 Los Angeles, CA 90045
15                                               Telephone: (310) 242-2200
                                                 Fax: (310) 242-2222
16
                                                 Email: kaminskid@cmtlaw.com
17                                               Email: davisc@cmtlaw.com
                                                 Attorneys for Defendant,
18                                               Comenity Bank
19

20                              SIGNATURE CERTIFICATION
21          Pursuant to L.R. 5-4.3.4(a)(2), I hereby attest that I have on file all
22    signatories listed, on whose behalf this filing is submitted, concur with the contents
23    of this filing and have authorized the filing.
24
      Dated: October 2, 2020                       By: /s/ Youssef H. Hammoud
25                                                 Youssef H. Hammoud



                                                -2-
     Case 8:20-cv-00506-GW-KES Document 28 Filed 10/02/20 Page 3 of 3 Page ID #:333




                                                  youssef@pricelawgroup.com
1
                                                  Attorneys for Plaintiff,
2                                                 Tracey Chu
3

4

5

6

7

8
                               CERTIFICATE OF SERVICE
9
            I hereby certify that on October 2, 2020, I electronically filed the foregoing
10

11    with the Clerk of the Court using the ECF system, which will send notice of such

12    filing to all attorneys of record in this matter. Since none of the attorneys of record
13
      are non-ECF participants, hard copies of the foregoing have not been provided via
14
      personal delivery or by postal mail.
15

16

17          /s/ Lia Ruggeri

18

19

20

21

22

23

24

25




                                                -3-
